Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/18/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 5/19/2022.  
Claims 1-20, 22 and 24-25 are pending and are presented for examination.  
Claims 1-20, 22 and 24-25 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein at least one conductor body of the plurality of conductor bodies is structured as a contact tongue, and abuts on the actuator housing in a pretensioned manner during operation establishing an electrical contact between the drive circuit and the actuator housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-20 and 25 are also allowable for depending on claim 1. 

In claim 22, the specific limitations of “elastically bending the contact tongue and pretensioning the contact tongue against the actuator housing via inserting the actuator into the drive receiving space; at least one of (i) carving into the actuator housing with the contact tongue and (ii) scratching open the actuator housing with the contact tongue, via pretensioning the contact tongue against the actuator housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

In claim 24, the specific limitations of “wherein at least one conductor body of the plurality of conductor bodies is structured as a contact tongue, is arranged on the drive circuit, and abuts on an electrically conductive actuator housing of the actuator in a pretensioned manner during operation establishing an electrical contact between the drive circuit and the actuator housing; wherein the drive circuit is structured as a stamped grid that is arranged in the gear receiving spaceAmendment dated August 16, 2022Reply to Office Action of May 17, 2022” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

Applicant’s disclosure:  
[0125] A contact tongue 100 is advantageously arranged at the interference suppression branch 80, which, according to the drawing, can be an integral part of the drive circuit 80. The contact tongue 100 is clamped to the actuator housing 62 during operation of the actuator device 10, which can be seen, for example, in detail D1. As an example, the contact tongue 100 contacts the actuator 60 in the region of the motor centering collar 63.  (Fig. 2)
[0129] The contact tongue 100 has a first tongue segment 101 and a second tongue segment 102, wherein the second tongue segment 102 is arranged at an angle relative to the first tongue segment 101.  (Fig. 3) 

While claims require an actuator housing that is electrically conductive; and wherein the actuator housing is configured as at least one of a zero-ground potential and a reference potential, listed allowable features characterize how the interference branch in contact with actuator housing.  
US 20130049524 A1 teaches an actuator housing 24 that is made from metal [0013], hence, electrically conductive.  
US 20070170789 A1 teaches a housing 11 structuring a main body of a motor and preferably made of a metal [0050], hence, electrically conductive.  
US 20160126680 A1 teaches one power supply line functions as a ground potential [0060]. US 20150381016 A1 teaches the same with a ground line 222 [0031]. 
However, the references in the list does not teach the indicated feature either by alone or as combined.  

Rejoin
Claim 1 is allowable. Claim 22, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 3/1/2022, is hereby withdrawn and claim 22 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834